 1   HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
 2   RACHELLE BARBOUR, Bar #185395
     Assistant Federal Defender
 3   Office of the Federal Defender
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Tel. (916) 498-5700/Fax (916) 498-5700
 5   Rachelle_barbour@fd.org
 6
     Attorney for Defendant
 7   SOFIA TANTILLO
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 6:18-mj-0285 JDP
12                    Plaintiff,                   STIPULATION AND ORDER VACATING
                                                   REVIEW HEARING, TERMINATING
13   vs.                                           PROBATION, AND DISMISSING OFFENSE
                                                   WITHOUT ENTRY OF JUDGMENT
14
     SOFIA TANTILLO,
15
                      Defendant.
16
17
            It is hereby stipulated and agreed between plaintiff, United States of America, and
18
     defendant, SOFIA TANTILLO, by and through her Assistant Federal Defender Rachelle
19
     Barbour, that the Court may vacate the review hearing set for August 20, 2019. Ms. Tantillo
20
     requests that the Court terminate the term of probation, and the Government does not oppose.
21
     Ms. Tantillo has paid her entire fine in the amount of $40 and completed all other terms of
22
     supervision. The parties stipulate to withdrawal of the plea and dismissal of the offense without
23
     entry of judgment.
24
                                                  Respectfully submitted,
25
                                                  HEATHER E. WILLIAMS
26                                                Federal Defender
27
     Date: August 15, 2019                        /s/ Rachelle Barbour
28                                                RACHELLE BARBOUR
                                                  Assistant Federal Defender
                                                  Attorney for SOFIA TANTILLO
 1
                              McGREGOR SCOTT
 2                            United States Attorney
 3
     Dated: August 15, 2019   /s/ Rachelle Barbour for S. St.Vincent
 4                            SUSAN ST. VINCENT
                              Legal Officer
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28


                                 2
 1                                               ORDER
 2            The review hearing scheduled for August 20, 2019 is vacated. The court hereby
 3   terminates the term of probation. Ms. Tantillo’s plea is hereby vacated and this case is dismissed
 4   without entry of judgment.
 5
     IT IS SO ORDERED.
 6
 7
     Dated:      August 19, 2019
 8                                                       UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28


                                                     3
